DETAILED CORRESPONDENCE
This Office action is in response to the amendment received December 3, 2020.
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the product claims can be used in materially different process such as injection molding and would provide an undue burden to the examiner. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The rejection under 35 U.S.C. 103 as being unpatentable over KUBOTA et al (7,087,357), CHOI et al (6,194,124) and IHA et al (2001/0033219) in view of DING et al (2008/029279), LEE et al (2010/0078598) and HANABATA et al (6,653,043) is withdrawn in view of the amendment to claim 1 which now includes the metal oxide with a metal atom and a ligand derived from organic acid.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 7, 8, and 10-13 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by BASS et al (2013/0224652).
The claimed invention recites the following:

    PNG
    media_image1.png
    456
    665
    media_image1.png
    Greyscale

 	Example 5 anticipates the claimed resist composition as claimed wherein the Ti and oxalic acid form a complex meeting the claimed metal oxide particles and appears to be the main ingredient in the composition, see paragraph [0179] – [0180] disclosed below which meets the process of forming a pattern by development with 0.26 TMAH:

    PNG
    media_image2.png
    241
    403
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    106
    415
    media_image3.png
    Greyscale

	No claims are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of BASS et al (2013/0224652) and SARMA et al (2015/0234272).
The claimed invention recites the following:
    PNG
    media_image1.png
    456
    665
    media_image1.png
    Greyscale

BASS et al disclose a photosensitive resin composition as reported above having a metal complex in a composition with photoresist composition having  a photoacid or a photobase as seen in paragraphs [0134] – [0135].  

    PNG
    media_image4.png
    172
    407
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    90
    408
    media_image5.png
    Greyscale

The working examples lack the claimed metal atoms as recited in claims 14, 15, 19 and 20, but BASS et al report several metal atoms in the complex in paragraph [0079], see below:
    PNG
    media_image6.png
    63
    420
    media_image6.png
    Greyscale

SARMA et al report a metal oxide nanoparticle and photoresist composition wherein the nanoparticle metal oxide has a ligand of benzoic acid and carboxylate, shown in paragraph [0062] below:
    PNG
    media_image7.png
    411
    415
    media_image7.png
    Greyscale

paragraph [0126] wherein a hafnium oxide-benzoic acid ligand is formulated in an amount of greater than 50 wt%, shown below:
    PNG
    media_image8.png
    191
    408
    media_image8.png
    Greyscale

SARMA et al lack the use of a photobase as claimed.
BASS et al further lack a working example wherein the development step is performed with an organic solvent as recited in claim 6, as they disclose the use water or TMAH, however an organic solvent can be formulated in the developer as seen in   paragraphs [0153] – [0154].  

    PNG
    media_image9.png
    334
    410
    media_image9.png
    Greyscale

SARMA et al report development with an organic solvent as seen in paragraph [0127], namely ortho-xylene. 

    PNG
    media_image10.png
    377
    406
    media_image10.png
    Greyscale


            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to use a photobase generator as reported in BASS et al in the composition of SARMA et al as taught in BASS et al for the alternative use of photoacid or photobases depending on the type of resist that is being formed and reasonably expect high sensitivity to EUV, and solubility in cast solvents.
	It also would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use any of the metal atoms as reported in BASS et al in place of the titanium oxalic complex of their Example 5 with the reasonable expectation of same or similar results for high sensitivity to EUV, and solubility in cast solvents.
	And finally it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use an organic solvent developer in the method as disclosed in both .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 10, 2021